Citation Nr: 0421932
Decision Date: 08/10/04	Archive Date: 10/04/04

DOCKET NO. 94-06 558                        DATE AUG 10 2004

On appeal from the Department of Veterans Affairs Regional Office in St., Louis, Missouri 

THE ISSUES

1. Entitlement to service connection for bilateral hip disability.

2. Entitlement to an initial compensable rating for left groin pain and muscle strain of the left leg.

WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD
Vito A. Clementi, Senior Counsel 


INTRODUCTION

The appellant served on active duty from November 1990 to December 1992. The claims folder is currently in the jurisdiction of the St Louis, Missouri Regional Office (RO) following earlier processing by other regional offices.

Having considered the appellant's contentions in light of the record and the applicable law, tlw Board finds that this matter is ready for appellate review.

FINDINGS OF FACT

1. Congenital dysplasia of both hips increased in severity as a result of in-service trauma.

2. Left groin pain and muscle strain of the left leg are asymptomatic.


CONCLUSIONS OF LAW

1. Bilateral congenital hip dysplasia preexisted, and was aggravated during, active military service. 38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 4.9 (2003).

\2. The criteria for an increased rating forleft groin pain and muscle strain of the left leg are not met. 38 U.S.C.A. §§ 1155,5107 (West 2002); 38 C.F.R. § 4.7Ia, Diagnostic Code 5250 (2003).

- 2



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the claims, the Board must first generally determine whether the appellant has been apprised of the law and regulations applicable to the adjudication of the appeal; the evidence that would be necessary to substantiate the claims; and whether the claims have been fully developed in accordance with the Veterans Claims Assistance Act (VCAA) and other applicable law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what evidence would substantiate the claim for benefits and further allocate the responsibility for obtaining such evidence. The VCAA further provides that VA will make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for a benefit under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. In part, the VCAA specifically provides that VA is required to make reasonable efforts to obtain relevant governmental and private records that the claimant adequately identifies to VA and authorizes VA to obtain. The VCAA further provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim. 38 U.S.C.A. § 5103A.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 2004), it was in part held that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision (i.e., that of the RO) on a claim for VA benefits. In Pelegrini, it was also observed that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the

- 3 


information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claims. This new "fourth element" of the notice requirement comes from the language 6f38 C.F.R. § 3.159(b)(1). It was also held in Quaartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must strictly comply with all relevant provisions of the VCAA. .

In this matter, the Board is granting service connection for a bilateral hip disorder. Thus, in light of the determination favorable to the appellant, further consideration of the duty to assist and notify provisions would not avail the appellant and are unnecessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As to the appellant's left groin pain and muscle strain disability, the record reflects that the appellant sought service connection for a bilateral hip disability by application received in December 1992. Although the appellant did not specify that she sought service connection for a disorder separate from a bilateral hip disability, the RO noted that the appellant's service medical records indicated that she had experienced left groin pain and a muscle strain and granted service connection for the disorder by rating decision dated in March 1993. Subsequent to submission of her notice of disagreement, the Board remanded the appellant's claim in June 1999, and directed that the RO notify the appellant to submit all medical treatment records. In June 2003, the appellant was so notified, and in May 2003 the appellant responded that she had no further evidence to submit.

As the VCAA notice in this case was not provided to the appellant prior to the initial RO adjudication denying the claim, the timing of the notice does not strictly comply with the express requirements of the law as set forth by the Court in Pelegrini. However, as noted above, the appellant was specifically informed to submit any evidence in her possession as to the left groin pain and muscle strain disorder, and she has responded that there is no further information available. Thus, the record is complete and no prejudice has inured to the appellant due to the timing of the notice.

- 4


VA has also made reasonable efforts to identify and obtain relevant records in support of the claim. 38 U.S.C.A.§ 5103A (a),(b) and (c). In particular, VA obtained treatment records alluded to by the appellant, as is detailed below.

VA has also conducted necessary medical inquiry in an effort to substantiate the claims. 38 U.S.C.A.§ 5103A (d). The appellant was, afforded VA medical. examinations in February 2001 and in May 2003, conducted by physicians who rendered relevant opinions in this matter. Further opinions are not needed in this case because there is sufficient medical evidence to decide the claim.

Thus, the Board finds that VA has done everything reasonably possible to assist the appellant. In the circumstances of this case, additional efforts to assist the appellant in accordance with the VCAA would serve no useful purpose. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily .imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). V A has satisfied its duties to inform and assist the appellant at every stage of this case. Given the extensive development undertaken by the RO and the fact that the appellant has pointed to no other evidence that has not been obtained, the Board finds that the record is ready for appellate review.

The Merits of the Claims

Service Connection for a Bilateral Hip Disability:

The appellant contends that she incurred or aggravated a bilateral hip disorder, . diagnosed as hip dysplasia, as a result of active military duty. After review of all of

- 5


the evidence in light of the applicable law, the Board has determined that the claim should be granted.

\
The law provides that a veteran will be considered to have been in sound condition
when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific, finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 1153; 38 C.F.R. § 3.306(a).

Congenital or developmental defects, and absent, displaced or supernumerary parts are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9.

The VA General Counsel has reasoned that the term "disease" in 38 U.S.C.A. §§ 1110 and 1131 and the term "defect" in 38 C.F.R. § 3.303(c) are mutually exclusive, and concluded that service connection may be granted for diseases, but not defects, of a congenital, developmental or familial origin. VAOPGCPREC 82-90 (originally issued as VAOPGCPREC 1-85 (Mar. 5, 1985)).

This opinion further indicated that when a disease is of a congenital nature, VA adjudicators are justified in finding that such disease preexisted service, but that in cases where the disease is first manifest in service, guidance from medical authorities may be necessary regarding the actual time of inception. Typically in these cases, entitlement to service connection should turn on the question of whether manifestations of the disease in service constituted "aggravation" of the condition. That question must be resolved by applying the same stringent legal standards that are applicable in cases involving acquired disabilities. Monroe v. Brown, 4 Vet App. 513 (1993).

- 6



The report of the appellant's service enlistment examination, dated in November 1990, notes no abnormalities of the hips. A service medical record dated in December 1990 indicates that the appellant reported a three-week history of left groin pain. Radiographic examination revealed flattening of the femoral heads, left greater than right, suggestive of congenital malformation. A June 1992 service medical record notes that the appellant had chronic pain of the left hip, and that radiographic studies showed flattening of the femoral heads bilaterally, and shallow, irregular, acetabulum, bilaterally. The provisional diagnosis was degenerative changes of both hips, left greater than right.

On VA orthopedic examination in July 1993, the appellant complained of intermittent chronic left hip pain. X-rays revealed flattening of the femoral heads with associated sclerosis and irregularity, more prominent on the left. The radiologist's impression was abnormal hips, bilaterally, that could be congenital and possibly secondary to congenital dysplasia of the hips. The examiner's diagnosis was bilateral hip dysplasia, with early degenerative arthritis of the left hip.

A July 1996 VA orthopedic medical record notes that the appellant had bilateral dysplasia of the hips that was congenital and developmental in nature.

The appellant appeared before the undersigned in June 1999 and presented testimony at the Honolulu RO. She testified that she had no problems with her hips prior to service, but that once she was in service, the rigorous physical activity resulted in her developing pain in both hips.

A VA physician examined the appellant in February 2001. The appellant complained of bilateral hip pain. The examiner noted that the appellant had congenital bilateral hip dysplasia and that the appellant's records stated that the physical training required during basic training had aggravated that anomaly. The examiner noted that the appellant underwent a left osteotomy in September 2000 and that she was scheduled to have contralateral hip surgery in May 2001.

- 7


In May 2003, the appellant was afforded a VA examination for her service connected left groin pain and muscle strain of the left leg. The appellant reported that during basic training she developed \muscular pain and strain, and that she was unable to complete all running exercises with her group., She stated that running worsened the aggravation. 'The appellant reported that she had much better control of her hip pain since undergoing surgeries in September 2000 and December 2001. Following the December 2001 surgery, the appellant developed femoral nerve palsy on the right side, and continued to have decreased sensation in the thigh area, medial and anterior, to the right knee. She reported achy pain and occasional spasm due to her hips. The appellant reported that she worked very hard in the gym and in physical therapy to return to full use of her lower extremities.

The appellant' s current symptoms of muscle pain or activity limited by hip movement included compensation for putting on her nylons, socks, or shoes on the left side. She reported that her left side remained weaker than her right. The appellant's left leg was a half-inch longer than her right leg. "The diagnoses were congenital bilateral hip dysplasia, status post periacetabularosteotomies, and right femoral nerve palsy, status post periacetabular osteotomy, with decreased sensation in the right medial thigh area and decreased patellar reflex.

In a July 2003 addendum, the VA examiner who conducted the May 2003 examination stated that the appellant's service hastened the progression of the congenital dysplasia, but did not cause any permanent aggravation. She went on to state that the disease process itself was probably hastened, but that osteotomies had resolved all complaints at this time.

Although the record does not indicate that the appellant experienced any hip problems prior to service, it is undisputed that her bilateral hip dysplasia is a congenital condition that existed prior to service. The service medical records, however, reflect that the appellant experienced hip symptoms in service and that she was diagnosed as having bilateral hip dysplasia and degenerative changes.

- 8 



The appellant continued to have bilateral hip problems after discharge from service' and she underwent surgical treatment of both hips in order to relieve the pain. Post hip surgery records show that the appellant had decreased, but continued bilateral hip pain and other symptoms.

The issue for resolution is thus whether the appellant's congenital hip disability increased in severity due to her military service. The medical evidence so indicates. The VA examiner in February 2001 reported that the records revealed that the appellant's physical training during service aggravated the appellant's congenital disability. Furthermore, the VA physician in the report of July 2003 also concluded that the hastened progression of the appellant's bilateral congenital hip disability was related to military service. Although the physician then went on to state that the aggravation was not permanent and that the osteotomies had resolved all complaints, the medical evidence indicates some continued pain, described on the most recent VA examination in May 2003 as 3/10 compared to at least 5-6/10 and 10/10 due to flares prior to surgery.

In short, the congenital hip disability that was hastened by service required surgery of both hips, and the May 2003 examination report reveals that the appellant continues to have bilateral hip disability. There has been no finding that the increase in the severity of the appellant's bilateral hip disability during service was due to the natural progress of the disease. Accordingly, service connection for aggravation of a bilateral hip disability, congenital hip dysplasia, is warranted.

Compensable Rating for Left Groin Pain and Muscle Strain of the Left Leg:

The appellant has generally maintained that her service-connected disability due to left groin pain and muscle strain is more severe than is contemplated by the currently assigned zero percent rating. Having considered the appellant's claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and the appeal will be denied.

Disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).

- 9


Separate diagnostic codes identify various disabilities. See 38 C.F.R. Part 4. The
appellant's disorder is presently rated as analogous to ankylosis of the hip, and is
evaluated as zero percent disabling under 38 C.F .R. § 4.71 a, Diagnostic Code 5299
5250. See 38 C.F.R. § 4.20 (Providing that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology-are closely analogous).

Where an increase. in the disability rating is at issue, the present level of-the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55,58 (1994). However, because the appellant's disability rating claim has been in continuous appellate status since the original assignment of service-connection, the evidence to be considered includes all evidence proffered in support of the original claim. Fenderson v. West, 12 Vet. App. 119 (1999).

The record indicates that by rating decision dated in Marsh 1993, service connection was granted for a disorder characterized as left groin pain/muscle strain of the left leg, claimed as left hip pain. A zero percent disability evaluation was assigned.	

As noted, although the appellant did not specifically claim a left groin pain/muscle strain disability, the RO construed the appellant's claim of service connection for a hip disability with service medical records as supportive of such an application. The service medical records indicate that in December 1990 the appellant complained to medical examiners about left groin and thigh pain of approximately two weeks' duration. She reported that the complaints were secondary to marching and running. Clinical assessment did not reveal the etiology of the disorder.

Radiographic examination in December 1990 detected that the appellant was experiencing the flattening of the femoral head suggestive of a congenital malformation. Although in September 1991 the appellant's left hip was noted to be without tenderness and she had full range of motion, a diagnostic assessment was rendered of a muscle strain of the left leg. In a June 1992 service medical record, it was noted that the appellant had complained of pain of the left groin area of

- 10



approximately an 18-month duration. Upon clinical examination it was noted that' the appellant was complaining of left hip pain, localized to the left hip joint.

In November 1992 the appellant underwent a medical examination prior to her separation from active duty. Although the appellant reported that she had cramps in her legs, she added that this was due to hip problems and stated that she was not able to run or walk long distances. The medical examiner noted the presence of no ongoing medical problems. In a separate report of medical examination there were no notations regarding the appellant's left hip pain or complaints of groin pain and muscle strain of the left leg.

It thus appears that the RO considered the claim with a view focused on any disability arising from the appellant's contemporaneous complaints in light of her service medical records, and determined that even though service connection could not be granted for a hip disorder, per se, service connection could be established for muscle strain.

Following submission of her notice of disagreement, an October 2000 postoperative examination report was obtained, noting that the appellant was being medically , followed after left hip periacetabular osteotomy. The examiner noted that the appellant had no complaints, and that she experienced very little pain. Physical examination was completely normal. Although during a VA medical examination in February 2001 the appellant reported muscle soreness, pain, and tenderness since undergoing surgery of her left hip during military service, she stated that these symptoms occurred after she exercised, and with prolonged walking. The diagnosis was congenital bilateral hip dysplasia. The examiner specifically observed that the appellant was then experiencing post surgical recovery.

In May 2003 the appellant underwent a further VA examination. The examiner reported that she had reviewed the appellant's claims folder. The examiner noted that the appellant had developed muscular pain and strain of the groin area while she was in basic training. She noted the appellant's complaints that the symptoms were aggravated by running.

- 11 



However, the examiner further noted that after several months it was determined that the appellant's complaints were related to congenital hip dysplasia. The examiner observed that the muscular strain that the appellant had incurred during military service had resolved. She further observed that the appellant's congenital hip dysplasia, which contributed to the left groin pain arid muscle strain of the left leg, had been surgically corrected. The examiner further observed that the appellant no longer had symptoms or flaring related to muscle strain of the left leg or groin.

In July 2003 the VA examiner conducting the May 2003 examination reiterated her finding that the appellant's muscular strain had resolved. She repeated that the appellant no longer had symptoms or flaring related to muscle strain of the left leg or groin.

The record thus indicates that while the appellant experienced muscle symptoms, these were related to her-.bilateral hip dysplasia, for which service connection is presently granted by way of aggravation.

After review of the record in light of the applicable law, the Board finds no basis upon which to grant a compensable rating. Although the appellant's disability has been evaluated as analogous to ankylosis of the hip, the medical record instead shows no true ankylosis. Nor does the record indicate limitation of motion of the appellant's thigh, (as opposed to her hip, for which service connection is presently being granted), thus precluding application of Diagnostic Codes 5251, 5252 and 5253. To the extent that the record suggests otherwise, the appellant's groin symptoms have consistently been attributed to post-surgical recovery and may be evaluated on this basis. In these circumstances, there is no basis upon which to grant a compensable rating at any pertinent time.

- 12



ORDER

Service connection for aggravation of a bilateral hip disability, congenital hip dysplasia is granted.

An initial compensable disability rating for left groin pain and muscle strain of the left leg is denied.

CHARLES E. HOGEBOOM 
Veterans Law Judge, Board of Veterans' Appeals

- 13 




